United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2701
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Noriel K. Snider,                       *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 2, 2006
                                Filed: June 12, 2006
                                 ___________

Before MURPHY, BEAM, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Noriel Snider appeals the 196-month sentence the district court1 imposed
following his guilty plea to possessing with intent to distribute cocaine base, in
violation of 21 U.S.C. § 841(a)(1). His counsel has moved to withdraw and filed a
brief under Anders v. California, 386 U.S. 738 (1967), arguing that the district court
plainly erred under United States v. Pirani, 406 F.3d 543 (8th Cir.) (en banc), cert.
denied, 126 S. Ct. 266 (2005), and that the sentence amounted to cruel and unusual
punishment under the Eighth Amendment. Snider has filed a motion for new

      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
appointed counsel and a pro se supplemental brief raising multiple claims that counsel
was ineffective.

       As to counsel’s arguments, Pirani is inapposite because it deals only with plain
error when a defendant is sentenced under a mandatory scheme, see Pirani, 406 F.3d
at 550 (application of Sentencing Guidelines as mandatory is error that is plain if in
violation of United States v. Booker, 543 U.S. 220 (2005), at time of appellate
consideration), and the record reflects that the district court knew the Guidelines were
advisory. We find that Snider’s sentence does not violate the Eighth Amendment, cf.
United States v. Gordon, 953 F.2d 1106, 1106, 1107 (8th Cir.) (rejecting defendant’s
argument that 262-month sentence for aiding and abetting manufacture of
phenylacetone following application of career-offender Guideline violated Eighth
Amendment), cert. denied, 506 U.S. 858 (1992); and nothing in the record rebuts the
presumption that his sentence is reasonable, see United States v. Tobacco, 428 F.3d
1148, 1151 (8th Cir. 2005) (sentence within applicable Guidelines range is
presumptively reasonable; presumption can be rebutted if district court (1) failed to
consider relevant factor that should have received significant weight, (2) gave
significant weight to improper or irrelevant factor, or (3) considered only appropriate
factors but in weighing factors committed clear error of judgment).

       Snider’s claims of ineffective assistance of counsel are more appropriate for
post-conviction proceedings. See United States v. Agboola, 417 F.3d 860, 864-65
(8th Cir. 2005) (generally, ineffective-assistance claims are better left for post-
conviction proceedings because facts from outside original record usually must be
developed to decide such claims; rejecting ineffective-assistance claim without
prejudice where defendant had not shown he raised claim in district court, record was
not fully developed as to claim, and justice did not require consideration of claim on
direct review).




                                          -2-
      Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues. We also deny Snider’s motion for
new appointed counsel.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                        -3-